Citation Nr: 1744550	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-38 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to December 6, 2016, and in excess of 10 percent, thereafter.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from June 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. A May 2017 rating decision increased the Veteran's evaluation to 10 percent as of December 6, 2016.  As this was not a full grant of the benefits on appeal, the issue remains as entitlement to an increased evaluation both prior to, and as of, December 6, 2016.  

The Board notes that the Veteran was scheduled for a Travel Board hearing in May 2011.  However, the Veteran did not attend the scheduled hearing.  As the record does not contain any additional requests for an appeals hearing or a statement of good cause as to the Veteran's failure to appear, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2017).


FINDINGS OF FACT

1.  Prior to December 6, 2016, the Veteran's bilateral hearing loss disability was not manifested to a compensable degree.

2.  At no time during the pendency of this claim has the Veteran exhibited pure tone threshold values or speech discrimination scores of such severity as to warrant an evaluation in excess of 10 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss prior to December 6, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for bilateral hearing loss at any point during the pendency of this claim have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the April 2014 BVA remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board will proceed to adjudicate this case.

Analysis

The Veteran contends that he is entitled to an initial compensable evaluation for his service-connected bilateral hearing loss prior to December 6, 2016, and in excess of 10 percent thereafter. 

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2017). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2017).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.

With regard to hearing loss disabilities, evaluations range from non-compensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a pure tone audiometry test. 

In 38 C.F.R. § 4.85 (2017), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns of Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone dB loss. The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2017), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. 


In this case, the Veteran underwent an audiogram evaluation in February 2011.  Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70 
80
-
80
LEFT
CNT
CNT
CNT
CNT
CNT

Pure tone threshold averages were not recorded.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  Data could not be obtained for the left ear.

In April 2014, the Veteran was afforded a VA audiogram.  Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
CNT
CNT
CNT
CNT
VOID
LEFT
CNT
CNT
CNT
CNT
VOID

Although the examiner concluded that the Veteran suffered from sensorineural hearing loss, pure tone threshold results could not be determined and are indicated as "CNT" or could not test.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  

During the audiological examination, the Veteran denied a history of ear pressure or pain, ear drainage, unusual dizziness, prior treatment or surgeries to the ears.  Aches in the left ear were reported and the Veteran admitted use of hearing aids in both ears.  On examination, the examiner noted that the Veteran did not appear to have difficulties in carrying on a conversation without hearing aids either before or after testing.  Nevertheless, the examiner concluded that the Veteran should be retested by a different examiner.

Pursuant to an April 2014 Board of Veterans' Appeals (BVA) remand decision, the Veteran's claim was remanded to obtain a new VA examination to assess the current severity of his symptoms and obtain any outstanding treatment records for providers who treated his bilateral hearing loss since February 2011.  A May 2017 report of general information indicates that no additional records or providers identified.

In December 2016, the Veteran was afforded a VA audiogram evaluation.  On examination, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
55
65
LEFT
50
40
65
75
75

Pure tone threshold averages were 64 dB for the left ear and 55 dB for the right ear. Regrettably, speech discrimination scores were not provided so the above data cannot be used to determine an appropriate rating.  The combined use of the pure tone average and word recognition scores was deemed inappropriate for the Veteran due to language difficulties, cognitive problems, and/or inconsistent word recognition scores.  As such, Table VIA is not applicable.

During the audiological evaluation, the Veteran reported difficulty hearing and understanding conversations when noise or visual cues were limited.  By comparison, no significant shifts in the Veteran's hearing thresholds were noted as to the Veteran's enlistment and separation audiograms.  There was also no evidence of a noise injury.  Upon review of the evidence, the examiner opined that there was no "nexus" between the Veteran's current hearing loss and service and therefore, his award of service connection should be re-evaluated due to the lack of evidence of an in-service noise injury.

In light of the foregoing, the Board finds that the Veteran is not entitled to an initial compensable evaluation prior to December 6, 2016, or in excess of 10 percent, thereafter.

This finding does not signify the absence of a disability associated with the Veteran's hearing loss.  The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  However, the assignment of disability ratings for hearing impairment are derived from a mechanical formula.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the mechanical application does not yield a compensable disability rating for the Veteran's level of hearing loss prior to December 6, 2016, or in excess of 10 percent at any time during the appellate period.

As a final matter, the Board recognizes that the Veteran believes he is entitled to a compensable evaluation for his service-connected bilateral hearing loss prior to December 6, 2016, and in excess of 10 percent, thereafter.  However, he has not provided VA with any information to demonstrate that his hearing is so impaired as to warrant a higher rating under 38 C.F.R. § 4.485(2017).  Review of the claim's file indicates that the Veteran has undergone three audiogram evaluations.  Neither has yielded results sufficient to show entitlement to a higher evaluation.

Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable. The Veteran's claim of entitlement to a compensable evaluation for bilateral hearing loss prior to December 6, 2016 and in excess of 10 percent disabling thereafter, must be denied.


ORDER

The claim of entitlement to an initial compensable evaluation prior to December 6, 2016 is denied. 

The claim of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


